Title: To Thomas Jefferson from J. Phillipe Reibelt, 7 February 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 7 fevr. 1805.
                  
                  Je suis enfin parvenu, de racheter aussi hungaria—edit. d’Elzevir—mais j’etois obligè, d’echanger çe petit Livre par un autre Livre francais de 2 Gourdes— 
                  J’ai l honneur, de Vous le presenter cijoint, et de Vous saluer tres respectueusement. Le Depot Americ. General de Levrault, Schoell et Comp. Impr. Libraires a Paris
                  
                     Reibelt 
                     
                  
               